OFFICE   OF THE   ATTORNEY     GENERAL    OF T&S

                                  AUS7’lN

0-C.MANN                                        xuah   a&,   19939
*-”   .a#-
.   -




        IRa. Fayesteu=t,%ueh a4, 1939,Pa&rt


                 Thlr~iotloaoxpru8lyprovlder    thatusa-
        plrea 'sertitleate
                         'orlloenu may be ruema   dthln one
        fur dtior the dated axplratlonupoatha payment a?
        the requiroareamal fee urd mtlafaotox7 proof or hla
        or her quallfleatlonr
                            to remm seetloe. sub-bra4 (a)
        seotlon 18 tixu the rhmwal foe UJSIW thlr 8ltuetlon
        'atThree($S.OO mllarr. Theother requiranentioz fb
        reneual or the L oen80or oertilfloatewlfhlnon~~ar




                 zheniUlothln&bfho~tlolo7tithat~
        q & u Ga ylp p r o wl
                            OSa llo @ M e
                                        o r o er tlflea
                                                     tlpte
                                                         oti
                                                           n
        removal of a8ho~iranonrloo8tloatomot&ar. We fi!
        80 authorlWformrlci any dl#ereat.re@ranentbisat
        0fthefaotthatthemteraC the8hopmy&me,mhqfei
        the looatlon oi.tb hop or mpeok to ahaaeothmlooal
        of the ahopupon meour* 0 renewellloeuu.
                 ft.18the opinionof thlrUW            that it
          a8lble*rora 8otilnatloaB    aad 0peratorU lloeue
        E 0. rinowad et any t&m uft&?a oao year titer tlto eq
        tlondateof the oertliloate  MU the ohmge OS the loor
        tioaof the ahoglwulunot atrtio3 therl@itcb the Bgu
        to lVnauthr:oortitloak.




                                         .:.   _

                                                   i